Citation Nr: 9934909	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-42 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right hip arthritis 
to include as secondary to service-connected residuals of a 
fractured right femur.

2.  Entitlement to service connection for a right ankle 
disorder to include as secondary to service-connected 
residuals of a fractured right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for a right hip and a right ankle disorder, both as secondary 
to service-connected residuals of a fractured right femur.  
In July 1999 the RO recharacterized the issues as entitlement 
to service connection for right hip arthritis and for a right 
ankle disorder, both as secondary to service-connected 
residuals of a fractured right femur.

The Board notes that the veteran initiated but did not 
perfect an appeal of the RO's June 1996 decision denying 
service connection for a back disorder secondary to service-
connected residuals of a fractured right femur.  Therefore, 
this issue is not now before the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence linking current 
right hip arthritis to the veteran's service-connected 
residuals of a fractured right femur or to his period of 
active service.

2.  There is no competent medical evidence linking a current 
right ankle disorder to the veteran's service-connected 
residuals of a fractured right femur, to his service-
connected right knee disorder or to his period of active 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
hip arthritis including as secondary to service-connected 
residuals of a fractured right femur is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
right ankle disorder including as secondary to service-
connected residuals of a fractured right femur is not well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's initial claim attributes right hip and right 
ankle disorders only to his service-connected residuals of a 
fractured right femur.  His later statements assert that his 
right hip disorder is directly attributable to an incident 
occurring during his period of active service, and that a 
right ankle disorder is attributable to his service-connected 
right knee disorder.  The veteran does not contend that he 
incurred a right ankle disorder in service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  In addition, service connection may be granted 
for a chronic disease, including arthritis, if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  A veteran found to have a 
chronic disorder in service is entitled to service connection 
for that disorder if it becomes manifest after separation 
from service unless the manifestation is clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).  A chronic disorder 
is one for which there is evidence of a combination of in-
service manifestations sufficient to identify a disease 
entity and observation sufficient to establish chronicity.  
38 C.F.R. § 3.303(b).  Entitlement to service connection for 
a disorder shown to have been chronic during service does not 
require evidence of continuity of symptomatology after 
service.  Id.  However, where a disorder observed during 
service is not shown to have been chronic or where there is 
inadequate evidence of in-service chronicity, entitlement to 
service connection requires a showing of continuity of 
symptomatology after discharge.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  When service 
connection is established for a secondary disorder, the 
secondary disorder is considered part of the original 
disorder.  Id.  Secondary service connection is also 
appropriate for the degree of aggravation of a nonservice-
connected disorder which is proximally due to or the result 
of a service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  The veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to establish a well-grounded claim.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, 5 Vet. App. 91 (1993).  
Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain cases, 
lay evidence of inservice incurrence or aggravation of a 
disorder; and (3) medical evidence of a nexus between the 
claimed inservice disorder and the present disorder.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).

In addition, a claim is well grounded when evidence 
regardless of date shows that the veteran had a chronic 
disorder in service or during an applicable presumption 
period and still has the disorder.  38 C.F.R. § 3.303(b).  
The evidence must be medical unless it relates to a disorder 
for which lay observation is competent.  If the chronicity 
analysis is inapplicable a claim may still be well grounded 
under the same provision if a disorder observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Absent evidence of a well-grounded claim, there is no duty to 
assist the claimant in developing facts pertinent to the 
claim and the claim must fail.  Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).

A June 1969 rating decision granted the veteran service 
connection for residuals of a fractured right femur with 
plating which resulted from a July 1968 truck accident.  A 
January 1998 rating decision granted the veteran service 
connection for a right knee disorder.

Although service medical records disclose that the veteran 
incurred a fractured right femur in a July 1968 truck 
accident, they include no evidence that the veteran sought or 
received treatment for or diagnoses of right hip or ankle 
disorders in service.  Upon the veteran's separation from 
service neither the reports of examination nor medical 
history include evidence of a right hip or right ankle 
disorder.

Right hip disorder

Evidence associated with the claims file discloses that the 
veteran was not diagnosed with a right hip disorder until 
more than 26 years after his separation from service.  There 
is no reference to a right hip disorder in an April 1969 VA 
examination report or an October 1969 letter from a private 
physician who treated the veteran.  During a December 1969 VA 
examination the veteran reported right hip discomfort 
following exertion.  However, the examiner noted normal right 
hip range of motion with no crepitation or tenderness and did 
not diagnose a hip disorder.  A report of a March 1974 VA 
examination notes no complaints of right hip discomfort and 
no objective evidence of a right hip disorder.  During a May 
1995 VA examination the veteran complained of occasional 
right hip pain but he was not diagnosed with a right hip 
disorder.  A private examination report from May 1996 
includes no evidence of a right hip disorder or complaint of 
right hip discomfort.

During a June 1996 VA examination, the veteran did not report 
specific right hip discomfort but he complained of global 
right leg and buttock pain.  Hip range of motion measured 115 
degrees of flexion, full extension, 40 degrees abduction, 20 
degrees adduction, 50 degrees external rotation and 20 
degrees internal rotation.  The examiner did not diagnose a 
hip disorder and opined that the veteran's lower extremity 
pain was not likely to have been related to his service-
connected femur fracture.

In August 1996, a private physician who examined the veteran 
noted his report of right hip discomfort which the physician 
described as exacerbated by the veteran's occupation as a 
heavy truck driver.  Examination disclosed normal hip range 
of motion and gait with no tenderness, instability or pelvic 
tilt.  The physician diagnosed possible degenerative changes 
of the hip unrelated to the veteran's right femur fracture.  
VA right hip X-rays from December 1996 disclosed possible 
arthritis.

VA medical records confirm that the veteran sought treatment 
for right hip pain in November 1996.  There was objective 
evidence of pain upon full range of hip motion, but X-rays 
were negative.

The veteran underwent VA joints examinations in December 1997 
and in June 1998.  The report of the 1997 examination notes 
normal hip range of motion without pain or crepitus and a 
diagnosis of possible arthritis.  The report of the June 1998 
examination notes an essentially normal right hip showing 
full range of motion without evidence of intra-articular 
processes.  Contemporaneous X-rays confirmed a normal right 
hip.  The examiner further opined that the veteran had no 
right hip injury secondary to or aggravated by the service-
connected femur fracture.

The veteran's May 1996 claim attributes a right hip 
disability to the service-connected fractured femur.  During 
his March 1998 hearing testimony, however, the veteran 
attributed a right hip injury directly to an in-service truck 
accident in May 1968, several months before a second accident 
responsible for his right femur fracture.  He said he has had 
daily right hip pain since the accident and that the injury 
required him to walk with a cane.

Although the claims file includes no evidence confirming in-
service treatment for a right hip disorder or a May 1968 
truck accident, for the purposes of determining whether a 
well-grounded claim has been presented only, the Board 
accepts the truth of the veteran's report of in-service 
incurrence of a right hip injury.  Nevertheless, the Board is 
constrained to conclude that the veteran's claim must fail 
under both direct and secondary analyses.  Beyond the 
appellant's own statements, there is no competent medical 
evidence linking a right hip disorder either to the veteran's 
service-connected residuals of a right femur fracture or 
otherwise to his period of active service.  However, because 
the veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Further, even 
accepting the veteran's assertions of continuity of 
symptomatology relating to his right hip since service for 
purposes of determining whether he presents a well-grounded 
claim, there is no competent medical opinion linking a 
current right hip disorder to that symptomatology.  Savage, 
10 Vet. App. at 495.

Right ankle disorder

The first claims file evidence of a right ankle disorder 
appears in VA treatment records from December 1988 to 
February 1989.  These records disclose that in December 1988 
the veteran fell and fractured his right ankle; the veteran 
apparently explained that he fell because his right ankle 
buckled under him as he stepped from his truck.  X-ray 
reports disclosed a fracture of the right lateral malleolus.

A May 1995 VA examination report mentions the veteran's 
December 1988 right ankle fracture but notes no complaints of 
right ankle discomfort or diagnoses of a right ankle 
disorder.  There is no reference to a right ankle disorder in 
a May 1996 private examination report.  The veteran reported 
some right ankle pain, stiffness and instability during a 
June 1996 VA examination and the examiner's assessment 
included chronic right ankle pain.  However the examiner also 
stated that there was no evidence of right ankle instability 
or limited motion, or that the veteran's right ankle pain was 
causally linked to his fractured right femur or otherwise to 
his period of active service.  Contemporaneous X-rays show a 
well-healed fracture of the lateral malleolus.  Private 
examination in August 1996 disclosed excellent right ankle 
motion without instability.  The examining physician declined 
to causally link the veteran's complaints of right ankle 
discomfort to the veteran's service-connected femur fracture.  
A VA physician who examined the veteran in December 1997 
noted no right ankle abnormalities and opined that the 
veteran's discomfort was probably secondary to his 1998 ankle 
fracture and not to his right femur fracture.  A VA joints 
examination in June 1998 disclosed full range of right ankle 
motion and an apparently fully healed right ankle fracture.  
The examiner attributed right ankle pain only to the 1988 
fracture and found no disabilities causally linked to or 
aggravated by the service-connected femur fracture.  Neither 
is there medical evidence causally linking a right ankle 
disorder to a right knee disorder.

The veteran's May 1996 claim attributes a right ankle 
disability to the service-connected fractured femur.  During 
his March 1998 hearing testimony, however, the veteran 
attributed a right ankle disorder to his service-connected 
right knee disorder.  The veteran asserted that as he got out 
of his truck in 1988 his weakened right knee caused him to 
fall and fracture his right ankle.  He said the ankle is now 
painful and weak.  However, beyond the appellant's own 
statements, there is no competent medical evidence linking a 
right ankle disorder either to the veteran's service-
connected residuals of a right femur fracture, service-
connected right knee disorder or otherwise to his period of 
active service.  As stated above, the veteran's statements 
alone cannot constitute competent evidence of the required 
nexus because he is a lay person.  See Espiritu v. Derwinski, 
2 Vet. App. at 494-95.

Conclusion

Inasmuch as the record is devoid of the required competent 
medical evidence as set forth above, the veteran's claims for 
entitlement to service connection for right hip and right 
ankle disorders either secondary to a service-connected 
disorder or directly attributable to service are implausible 
and must be denied as not well grounded.  Therefore, the VA 
has no further duty to assist the veteran in developing the 
record to support the claims.  See Epps v. Gober, 126 F.3d at 
1469.  The Board is unaware of additional information which 
would provide the VA with notice of evidence which would well 
ground these claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. at 77-78.  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present well-grounded claims for the benefits sought and the 
reasons why the current claims are denied.  Id.


ORDER

Service connection for right hip arthritis including as 
secondary to service-connected residuals of a fractured right 
femur is denied.

Service connection for a right ankle disorder including as 
secondary to service-connected residuals of a fractured right 
femur is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals






